REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 2/9/2021.

Allowable Subject Matter
Claims 228-247 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 228, 240 and 242, the closest prior art are US 20100053776 of Tanaka et al, US 20120063764 of Yamamoto, US 20070047110 of Matsushima and US 20110069198 of Ezawa et al.

Regarding Claims 228, 240 and 242, Tanaka teaches a camera module, comprising: a photosensitive device including an optical sensor; and an adjustable optical lens member which is arranged in a photosensitive path of said optical sensor and comprises an optical structural member, one or more adjustable lenses, and an aperture member, wherein each of said lenses is arranged in an internal space of said optical structural member along a direction of said optical structural member, wherein at 

But none of them teaches that wherein said adhesive injection channel is extended corresponding to said adjustable lens, such after said adjustable lens is adjusted, said adhesive injection channel is guided for injecting adhesive; wherein adjusting an assembling position of an aperture member, adjusting an assembling position of the adjustable optical element and through an adhesive injecting channel injecting adhesive into said optical device to affix a position of said adjustable optical element; and wherein when said adjustable lens is adjusted inside said internal space of said lens cone component, a position of said adjustable lens is affixed by adhesive, so as to fix a relative position between said adjustable lens and said photosensitive device.

Regarding Claim 228, the prior art taken either singly or in combination fails to anticipate or fairly suggest a camera module further comprising:

as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 229-239 are also allowed due to their dependence on claim 228.

Regarding Claim 240, the prior art taken either singly or in combination fails to anticipate or fairly suggest a manufacturing method of a camera module further comprising:
wherein adjusting an assembling position of an aperture member, adjusting an assembling position of the adjustable optical element and through an adhesive injecting channel injecting adhesive into said optical device to affix a position of said adjustable optical element,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claim 241 is also allowed due to their dependence on claim 240.

Regarding Claim 242, the prior art taken either singly or in combination fails to anticipate or fairly suggest a camera module further comprising:

as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 243-247 are also allowed due to their dependence on claim 242.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872